DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 4-5, 7-8 and 13-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Election
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 17 December 2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. This election is therefore made FINAL.

Status of Claims
Elected Claim(s) 1-16 is/are examined in this office action. (Refer to Election section for details.)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 11079753 B1 (“Roy”) which claims priority to US Provisional App# 62/614475.

Regarding Claim 1, Roy discloses A driving guidance system (e.g., “HRCSDV”) that provides a driving guidance to a driver when the driver makes operations to remotely control a vehicle in a driving route, comprising (see at least Abstract; C3:56-C4:4, C5:48-54, and Fig. 1-3. Roy shows a street car in Figures 1-3 thus a street car drives on a street which is a driving route.):
at least one driving guidance equipment (e.g., “handheld mobile communication device 400”) that is distributed along the driving route for recording data of the vehicle (see at least C4:41-42; C5:50-54; C15:14-19);
an analytic engine (e.g., “processor”) that receives and analyzes the data of the vehicle to generate a plurality of features of the vehicle (see at least C18:31-C19:41); and
a control platform (see at least Fig. 4, 6-15 with associated text), wherein the control platform includes:
a real virtuality objects generator (e.g., “plurality of cameras”) that generates a plurality of real virtuality objects based on the features of the vehicle (see at least Abstract, C3:56-C4:4, C4:12-14, C5:28-60: C9:58-C11-38 and Fig. 4, 6-15 with associated text. Roy illustrates captured real world images translated into virtual reality such as the driver’s perspective a.k.a. first-person view.);
a display (e.g., Element 310) that shows the real virtuality objects to the driver of the vehicle for providing the driving guidance (see at least Abstract, C9:58-C11-38 and Fig. 4, 6-15 with associated text).

Regarding Claim 3, Roy discloses wherein the control platform (see at least Fig. 4, 6-15 with associated text) further comprises: 
a speed control unit that generates a first group of control signals to the vehicle according to the driver’s operations to control the movement of the vehicle (“presents representations of automotive controls (e.g. steering wheel, dashboard, dials, buttons, transmission shifter, brake pedal, accelerator pedal, etc .)” see at least C10:65-C12:12).

Regarding Claim 6, Roy discloses wherein the analytic engine further comprises a parameter setting unit that sets a group of parameters for the control signals (see at least 18:44-63).

Regarding Claim 9, Roy discloses wherein the vehicle includes a controller for controlling the vehicle according to the control signals received from the control platform wirelessly (see at least C10:65-C12:12 and Fig. 4, 6-15 with associated text).

Regarding Claim 10, Roy discloses a method for providing a driving guidance to a driver when the driver is making operations to control a vehicle remotely on a driving route, comprising (see at least Abstract; C3:56-C4:4, C5:48-54, and Fig. 1-3. Roy shows a street car in Figures 1-3 thus a street car drives on a street which is a driving route.):
installing, at least one driving guidance equipment (e.g., “handheld mobile communication device 400”) along the driving route (see at least C4:41-42; C5:50-54; C15:14-19);
collecting (e.g., “observe or monitor”) by the driving guidance equipment, data of the vehicle (see at least C4:41-42; C5:50-54; C15:14-19);
generating, by an analytic engine (e.g., “processor”), a plurality of features of the vehicle by analyzing the data of the vehicle (see at least C18:31-C19:41);
generating, by a real virtuality object generator (e.g., “plurality of cameras”), a plurality of real virtuality objects based on the features of the vehicle (see at least Abstract, C3:56-C4:4, C4:12-14, C5:28-60: C9:58-C11-38 and Fig. 4, 6-15 with associated text. Roy illustrates captured real world images translated into virtual reality such as the driver’s perspective a.k.a. first-person view.);
displaying, by a display (e.g., Element 310), the real virtuality objects to the driver of the vehicle for providing the driving guidance (see at least Abstract, C9:58-C11-38 and Fig. 4, 6-15 with associated text).

Claim 11 repeats the subject matter of Claim 3 and rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Roy and further in view of Official Notice.

Regarding Claim 2, Roy discloses the driving guidance equipment (“handheld mobile communication device 400”, C15:14-61).
Roy does not explicitly disclose one or more of a camera, a speed sensor, a pressure sensor, a lap sensor, a sonar sensor, an ultrasound sensor, an infrared sensor and a laser sensor.
However, The Examiner takes Official Notice that it is well known in the art mobile device have at least one camera. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Roy’s invention by incorporating a camera as taught by Official Notice in order to capture images.

Claim 12 repeats the subject matter of Claim 2 and rejected in like manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are provided in PTO-892.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax